DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s amended claims and remarks filed on April 26, 2022 is acknowledged. Claims 1-6, 8, 12-13, 15, and 17 are pending in this application. Claims 1, 3, 12, and 17 have been amended. Claims 7, 9-11, 14, and 16 are cancelled. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 16-17 under 37 CFR 1.75 as being a substantial duplicate of claims 14-15 has been withdrawn in view of Applicant’s amendments to the claims to cancel claims 14, 16, and amending the dependencies of claim 13.  
The objection to claims 7-8 and 14-15 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to claim 1 to incorporate the limitations of claim 7.  
Claim Rejections - 35 USC § 112
The rejection of claims 1-8 and 12-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because  the term “EVA” in claim 1 is used by the claim to mean “ethylene-ethyl acetate copolymer,” while the accepted meaning is “polyethylene vinyl acetate copolymer” has been withdrawn in view of Applicant’s amendment to recite polyethylene-vinyl acetate copolymer and in claim 3 the claim recites “the ratio of drug to EVA material in the core layer ranges from 20% to 40%” has been withdrawn in view of Applicants amendment to recite  20:100 to 40:1000.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-6, and 12 under 35 U.S.C. 103 as being unpatentable over De Graaff et al. (WO 2005/089723) in view of Progesterone (You and Your Hormones from the Society for Endocrinology, available online July 8, 2017) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the drug release rate. 
The rejection of claims 1-2, 4-6, and 12 under 35 U.S.C. 103 as being unpatentable over De Graaff et al. (WO 2005/089723) in view of Progesterone (You and Your Hormones from the Society for Endocrinology, available online July 8, 2017) and further in view of Laurel et al. (Progesterone Vaginal Ring for Luteal Support, The Journal of Obstetrics and Gynecology of India, (January-February 2015) 65(1):5-10) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the drug release rate. 
The rejection of claims 1, 4-6, and 12 under 35 U.S.C. 103 as being unpatentable over De Graaff et al. (WO 2005/089723) in view of Progesterone (You and Your Hormones from the Society for Endocrinology, available online July 8, 2017) and further in view of Ahmed et al. (US 2009/0202612) has been withdrawn in view of Applicants amendment to claim 1 to incorporate the drug release rate. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of De Graaff et al. (WO 2005/089723) discloses a drug delivery system consisting of one or more compartments and comprising a progestogenic compound dissolved in a thermoplastic polyethylene vinyl acetate polymer. If the device has one compartment, the compartment comprising:
A core of thermoplastic polyethylene vinyl acetate copolymer comprising a progestogenic compound, such progestogenic compound being dissolved in the polyethylene vinyl acetate and an estrogenic compound; and 
A skin of the thermoplastic polyethylene vinyl acetate copolymer covering the core (abstract). 
De Graaff does not disclose the release rate of 10 mg/d to about 20 mg/d or the composition is released over a period of about 1day to about 14 days. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615